Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered June 29, 1988, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed
The defendant’s contention that the verdict sheet submitted to the jury was not proper is not preserved for appellate review since he failed to object to its submission (see, CPL *705470.05 [2]; People v Wilkerson, 162 AD2d 568; People v Braithwaithe, 154 AD2d 543; People v Bey-Cruz, 152 AD2d 756; People v Jusino, 152 AD2d 744; cf., People v Nimmons, 72 NY2d 830); and we decline to review it in the exercise of our interest of justice jurisdiction in light of the overwhelming evidence of the defendant’s guilt (see, People v Wilkerson, supra; People v Mathis, 150 AD2d 613; People v Lugo, 150 AD2d 502; cf., People v Carballo, 158 AD2d 701).
The defendant’s remaining contentions do not require reversal. Brown, J. P., Kooper, Eiber and O’Brien, JJ., concur.